ACCEPTED
                                                                                        05-15-00925-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                   9/24/2015 4:35:19 PM
                                                                                             LISA MATZ
                                                                                                 CLERK

                               No. 05-15-00925-CV

                                                          FILED IN
                        IN THE COURT OF APPEALS    5th COURT OF APPEALS
                     FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
                                AT DALLAS          9/24/2015 4:35:19 PM
                                                                  LISA MATZ
                                                                    Clerk

              HMS Holdings Corp., Health Management Systems, Inc.,
                          and Business Services, Inc.,
                                          Appellants and Cross-Appellees,
                                        v.
                          Public Consulting Group, Inc.,
                        James Gambino, and Jason Ramos,
                                           Appellees and Cross-Appellants.


           Appeal from the 44th District Court of Dallas County, Texas
                            Cause No. DC-14-9047
                 Honorable Bonnie L. Goldstein, Judge Presiding


         APPELLEE PUBLIC CONSULTING GROUP, INC’S
      UNOPPSED MOTION TO SUPPLEMENT CLERK’S RECORD


      Appellee and Cross-Appellant Public Consulting Group, Inc. (“PCG”) files

this Unopposed Motion to Supplement the Clerk’s Record and respectfully shows

as follows:

      PCG seeks leave to supplement the record with following documents.

      1.      All exhibits to PCG’s January 15, 2015 Opposition to HMS's
              Application for Preliminary Injunction;

      2.      The February 27, 2015 Order Regarding Protocol for Removal of HMS
              Information from Defendants’ Possession;


                                        -1-
      3.   PCG’s June 29, 2015 Correspondence to the Court and Attached
           Proposed Agreed-Upon Temporary Injunction.

      Counsel for Appellants and Cross-Appellees HMS Holdings Corp., Health

Management Systems, Inc., and Business Services, Inc., and counsel for Appellees

and Cross-Appellants James Gambino and Jason Ramos are unopposed to the relief

requested herein.

                                    Respectfully submitted,


                                    /s/ David S. Coale
                                    John T. Cox III
                                    State Bar No. 24003722
                                    E-Mail: tcox@lynnllp.com
                                    David S. Coale
                                    State Bar No. 00787255
                                    E-Mail: dcoale@lynnllp.com
                                    Lynn Tillotson Pinker & Cox, LLP
                                    2100 Ross Avenue, Suite 2700
                                    Dallas, Texas 75201
                                    Telephone: (214) 981-3800
                                    Facsimile: (214) 981-3839

                                    Attorneys for Appellee and Cross-Appellant
                                    Public Consulting Group, Inc.




                                      -2-
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above
and foregoing document has been served Via Electronic Mail by agreement of
counsel of record on September 24, 2015:

  Defendant Public      Trey Cox                     tcox@lynnllp.com
  Consulting            Chris Patton                 cpatton@lynnllp.com
  Group Inc.            Samuel B. Hardy, IV          shardy@lynnllp.com
                        Joshua Krumholz              joshua.krumholz@hklaw.com
                        Brian G. Leary               brian.leary@hklaw.com
                        Benjamin Stern               benjamin.stern@hklaw.com
                        Robert M. Shaw               robert.shaw@hklaw.com
                        Jessica Ragosta Early        jessica.early@hklaw.com
                        Daniel I. Small              dan.small@hklaw.com


  Plaintiffs            T. Ray Guy                  ray.guy@weil.com
                        Olivia Zimmerman Miller     olivia.miller@wei1.com
                        Chris Cox                   chris.cox@weil.com
                        Jessie Mishkin              Jessie.mishkin@weil.com
                        David Fertig                david.fertig@weil.com
                        Salvatore Romanello         salvatore.romanello@weil.com
                        Aryeh Zuber                 aryeh.zuber@weil.com
                        Cheri Besselieu             cheri.bessellieu@weil.com
                        Nathan White                nathan .wh ite@ weil .co m
                        David Singh                 dav id.s ingh@we il .co m
                        Pete Marketos               pete.marketos@rgmfirm.com
                        Joel Reese                  joel.reese@rgmfirm.com
                        Adam Sanderson              adam.sanderson@rgmfirm.com
                        Leslie Chaggaris            leslie.chaggaris@rgmfirm.com


  Individual            Sara Hollan Chelette        schelette@jw.com
  Defendants            John Jackson                jjackson@jw.com
  (Texas                David Schlottman            dschlottman@jw.com
  Action)




                                      -3-
     Individual        Christopher Buckey        cbuckey@woh.com
     Defendants        Nicholas Faso             nfaso@woh.com
     (New York         Emily Perks Quinlan       equinlan@woh.com
     Action)



                                  /s/ David S. Coale
                                  David S. Coale




4850-6319-9785, v. 1




                                    -4-